              Case 19-12269-CSS              Doc 1252        Filed 07/02/20        Page 1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE:                                                 )              Chapter 11
                                                       )
MTE HOLDINGS LLC, et al.,1                             )              Case No. 19-12269 (CSS)
                                                       )
                 DEBTOR                                )              (Jointly Administered)
                                                       )
                                                       )
                                                       )


SUMMIT CASING SERVICES, LLC                            )
d/b/a SUMMIT CASING EQUIPMENT                          )
                                                       )
                 Plaintiff,                            )              Adversary No. 20-_____ (CSS)
                                                       )
v.                                                     )
                                                       )
MDC ENERGY LLC,                                        )
d/b/a MDC TEXAS ENERGY LLC                             )
MDC TEXAS OPERATOR LLC,                                )
MDC REEVES ENERGY LLC, and                             )
NATIXIS, NEW YORK BRANCH,                              )
                                                       )
                 Defendants.                           )


              COMPLAINT OF SUMMIT CASING SERVICES, LLC AND
       REQUEST FOR DECLARATORY JUDGMENT TO DETERMINE VALIDITY,
     PRIORITY, AND EXTENT OF MINERAL LIENS ON THE DEBTORS’ PROPERTY

        Summit Casing Services, LLC d/b/a Summit Casing Equipment (“Summit”) by and

through undersigned counsel files this Complaint of Summit Casing Services, LLC and Request

for Declaratory Judgment to Determine Validity, Priority, and Extent of Mineral Liens on The

Debtors’ Property pursuant to Rule 7001 of the Federal Rules of Bankruptcy Procedure (the



1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC (3644).
The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
             Case 19-12269-CSS          Doc 1252      Filed 07/02/20     Page 2 of 14




“Bankruptcy Rules”) and the Court’s Order Establishing Procedures to Determine the Validity,

Priority, and Extent of Liens Asserted by Statutory Lien Claimants (No. 1901385, ECF 1150) to

determine the validity, priority, and extent of its statutory mineral liens under applicable state law

on certain of the Debtors’ properties, and respectfully shows as follows:

                                             PARTIES

       1.      Plaintiff Summit is a Texas limited liability company with its principal place of

business in Fort Worth, Texas.

       2.      Defendant MDC Energy LLC d/b/a MDC Texas Energy LLC (“MDC”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

       3.      Defendant MDC Texas Operator LLC (“Texas Operator”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

       4.      Defendant MDC Reeves Energy LLC (“Reeves” and, together with MDC and

Texas Operator, “Debtor Defendants”) is a limited Liability company organized under the laws of

the State of Delaware with its principal place of business in Indianapolis, Indiana.

       5.      Natixis, New York Branch (“Natixis”) is the administrative agent on behalf of

certain lenders and other parties (collectively, the “Lenders” and, together with Natixis, the

“Prepetition Secured Parties”) in connection with a $60 million credit facility for Defendant

MDC, under a certain credit agreement dated September 17, 2018.




                                                  2
             Case 19-12269-CSS           Doc 1252      Filed 07/02/20      Page 3 of 14




                                  JURISDICTION AND VENUE

       6.      The Debtor Defendants are chapter 11 debtors whose bankruptcy cases (the

“Chapter 11 Cases”) are being jointly administered in the proceeding captioned In re MTE

Holdings LLC, Case No. 19-12269 (CSS) (Bankr. D. Del.), pending before this Court.

       7.        This Court has jurisdiction over the Chapter 11 Cases and this adversary

proceeding pursuant to 28 U.S.C. §§ 157(a), and 1334(a), and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware dated February 29,

2012. Jurisdiction to grant declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11

U.S.C. § 105, and Bankruptcy Rule 7001(2) & (9).

       8.        This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

       9.        Venue of the Chapter 11 Cases and this adversary proceeding is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409.

       10.       Pursuant to Bankruptcy Rule 7008 and Rule 7008-1 of the Local Rules of Bankruptcy

Practice and Procedure for this Court (the “Bankruptcy Local Rules”), Summit consents to the Court’s

entry of a final judgment or order with respect to the adversary proceeding if it is determined that the

Court, absent consent of the parties, cannot enter final orders or judgments consistent with Article III

of the United States Constitution.

                                      NATURE OF ACTION

       11.     This is an action pursuant to Bankruptcy Rule 7001(2) & (9) and the Declaratory

Judgment Act, 28 U.S.C. § 2201.

       12.     By this Complaint, Summit seeks a judgment of this Court determining the validity

of Summit’s statutory mineral interest liens and their priority relative to the prepetition and post-

petition liens and security interests of the Prepetition Secured Parties. Specifically, Summit seeks




                                                   3
             Case 19-12269-CSS           Doc 1252      Filed 07/02/20      Page 4 of 14




a determination that (i) Summit holds valid, fully-perfected, and enforceable statutory mineral

liens on certain of the Debtor Defendants’ properties, and (ii) certain of these valid, fully perfected,

and enforceable statutory mineral liens are senior in priority to the prepetition and post-petition

lien claims of the Prepetition Secured Parties.

       13.     Additionally, pursuant to applicable state and bankruptcy law, Summit seeks to

recover attorneys’ fees incurred in this proceeding.

                                    PROCEDURAL HISTORY

       14.     On November 8, 2019 (the “Petition Date”), the Debtor Defendants filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

       15.     MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC, No.

19-12388, ECF 6 (hereinafter “Reeves Schedules”).

       16.     On January 13, 2020, Summit filed a Notice of Perfection, Maintenance, and

Continuation of Liens of Summit Casing Services, LLC under 11 U.S.C. § 547(b) (ECF 470)

(“Notice of Perfection”), thereby apprising Debtors and all other parties of Summit’s interest in

certain Debtor properties discussed herein. The Notice of Perfection is attached as Exhibit A.

       17.     On March 8, 2020, Summit filed proofs of claim (the “Proofs of Claim”) against

MDC (Stretto No. 144), Texas Operator (Stretto No. 145), and Reeves (Stretto No. 146) setting

forth a claim against Defendant Debtors in the amount of $500,611.97, of which $ 471,945.29 is

secured and $28,666.68 is unsecured (the “Claim”).

       18.     On June 2, 2020 the Court issued its Order Establishing Procedures to Determine

the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants (the “Lien




                                                   4
             Case 19-12269-CSS          Doc 1252       Filed 07/02/20      Page 5 of 14




Procedures Order”). See Lien Procedures Order, No. 19-12269, ECF 1150. The Order sets forth

lien validity and priority procedures which apply in the Defendant Debtors’ Chapter 11 Cases (the

“Lien Procedures”). Section II of the Lien Procedures provides: “Each Statutory Lien Claimant

that contends that its Statutory Lien Claim has priority over the interests of the Prepetition Secured

Lenders shall file an adversary proceeding (each, an “Adversary Proceeding”) asserting such

priority within thirty (30) days after the entry of this Order (the “Adversary Proceeding Deadline”).

See id. at 3. As the Order was filed on June 2, 2020, the Adversary Proceeding Deadline is

Thursday, July 2, 2020.

       19.     Section II also details what must be alleged in each adversary complaint. First, each

adversary complaint must allege, “to the extent such information is available to the Statutory Lien

Claimant, sufficient factual and legal bases for priority, validity, extent, perfection, and value of

the subject lien(s) as required under the applicable Bankruptcy Rules.” Id.

       20.     Second, each complaint must allege:

       (1) sufficient information to identify the well(s), unit(s), lease(s), and other property
       (the “Specified Property”) with respect to which the Statutory Lien Claimant
       asserts a priority lien, including all applicable Collateral Silos,

       (2) the date as to each Specified Property on which the Statutory Lien Claimant
       asserts it first provided goods or services to the Debtors [(the “First Service
       Date”)],

       (3) the date as to each Specified Property to which the Statutory Lien Claimant
       asserts each statutory lien claim relates back, as that term is understood under
       applicable law, [(the “Relation-Back Date”)] and

       (4) the factual bases for the dates asserted under Section II.A.(2) and II.A.(3),
       including the factual bases for any assertion that the delivery of goods or providing
       service was continuous, as that term is understood under applicable law [(a
       “Factual Basis”)].

       Id. (defined terms in brackets added).




                                                  5
               Case 19-12269-CSS       Doc 1252      Filed 07/02/20     Page 6 of 14




       21.      The Lien Procedures’ Section III further provides, “Each Statutory Lien Claimant

that has not filed an Adversary Proceeding asserting priority over the Administrative Agent by the

Adversary Proceeding Deadline shall complete and submit . . . a Lien Validation and Support

Form.” Id. at 5. A pre-populated Lien Validation and Support Form is available through Stretto’s

website. Id.

       22.      However, a creditor who files an adversary proceeding cannot directly submit a

Lien Validation and Support Form. See id. (“Any Statutory Lien Claimant that files an Adversary

Proceeding shall be exempt and prohibited from participating in the process contemplated in

section III, below and it is contemplated that the adjudication of the priority, validity, extent,

perfection, and value of its purported liens shall take place within the adversary proceeding.”).

                                  FACTUAL BACKGROUND

       A.       Summit’s Services to Debtors and Resulting Liens

       23.      As indicated in the addendum to each of Summit’s Proofs of Claim, Summit

provided services, material, and/or equipment (“Services”) at the request of the Defendant Debtors

in connection with the development and maintenance of mineral leasehold estates (the “Leasehold

Estates”), all or a portion of which are located in, on, or under tracts of land in Reeves County,

Texas (the “Land”). All or a portion of the working interests of the Leasehold Estates are owned

by one or more of the Defendant Debtors.

       24.      The Services provided were for the maintaining, servicing or repairing of various

oil and gas wells owned and operated by the Defendant Debtors on the Land. Summit submitted

invoices to MDC for the Services it provided.

       25.      The Defendant Debtors have failed to pay Summit’s invoices for the Services in

the aggregate amount of $500,611.97, plus unliquidated amounts for accruing legal fees, interest,




                                                 6
               Case 19-12269-CSS              Doc 1252        Filed 07/02/20         Page 7 of 14




and other charges. Attached hereto, and incorporated herein, as Appendix A is a chart

summarizing the outstanding prepetition invoices (the “ Outstanding Invoices”) issued by Summit

to Debtor Defendants (the “Outstanding Invoice Summary”), which was attached to Summit’s

Proofs of Claim.

         26.      Pursuant to Title 5, Chapter 56 of the Texas Property Code, Summit recorded lien

affidavits (the “Lien Affidavits”) in the real property records of Reeves County, Texas, thereby

perfecting liens (the “Liens”) against the respective Leasehold Estates and the Land to secure the

amounts owed according to Outstanding Invoices identified on Appendix A, all relating to the

aforementioned goods and services provided by Summit. The Lien Affidavits are attached hereto

in Exhibit B. A summary of the Lien Affidavits (the “Lien Affidavit Summary”) is attached

hereto, and incorporated herein, as Appendix B.

         27.      As of the filing of the Proofs of Claim, Summit holds a secured claim in the amount

of $471,945.29 against the Defendant Debtors and their estates in connection with the Liens, not

including accruing attorney’s fees, interest, and other charges (the “Secured Claim”).

         28.      Some, but not all, of the Liens relate back to a date prior to September 25, 2018

(each a “Priming Lien”). The Priming Liens are described in this Table 1,2 which sets forth the

information required by the Court’s Lien Procedures’ Section II:




2
  Table 1 is reflective of Summit’s best and current understanding of the value of Liens and the applicable relation-
back dates and is the result of a good-faith effort to comply with the Court’s Lien Procedures Order. Summit fully
reserves the right to amend the data contained within Table 1 pursuant to the rights granted to Summit pursuant to the
Bankruptcy Rules and the Federal Rules of Civil Procedure, to the extent each governs.


                                                          7
               Case 19-12269-CSS            Doc 1252       Filed 07/02/20     Page 8 of 14



                                          Lien            Lien                 Lien Procedures
                 Lien Procedures
                                      Procedures      Procedures                    II.A(4)
                      II.A(1)
                                        II.A(2)         II.A(3)
                Specified Property                                              Factual Basis
                    (Lease/Unit)
  Priming                             First Service    Relation‐
                  (inclusive of all
 Lien Value                               Date         Back Date
                 “Collateral Silos”
                 located thereon)
 $34,094.92    Delightful Dasher      2/13/2018       2/13/2018    Continuous Service (no interruption
               11                                                  greater than 6 months) evidenced by
                                                                   invoice period beginning 2/13/2018 and
                                                                   ending 6/17/2019.
 $103,181.47   Omaha 11               6/1/2018        6/1/2018     Continuous Service (no interruption
                                                                   greater than 6 months) evidenced by
                                                                   invoice period beginning 6/1/2018 and
                                                                   ending 7/23/2019.
 $57,140.12    Whirlaway 24           7/5/2018        7/5/2018     Continuous Service (no interruption
                                                                   greater than 6 months) evidenced by
                                                                   invoice period beginning 7/5/2018 and
                                                                   ending 8/5/2019.



       29.      Additional information regarding the Priming Liens, and those liens which do not

relate back to a date prior to September 25, 2018 (the “Non-Priming Liens”), is included in a

listing of the Liens (the “Recorded Liens Form”), attached hereto, and incorporated herein, as

Appendix C. The Recorded Liens Form consists of the pre-populated Lien Validation and Support

Form appropriately filled. Summit seeks the Court to declare the validity of all Liens described in

the Recorded Liens Form—whether they constitute Priming Liens or Non-Priming Liens.

       B.       Status of the Prepetition Secured Parties in 2018

       30.      On September 17, 2018, the Prepetition Secured Parties and certain of the

Defendant Debtors entered into a Reserve Based Lending credit agreement (the “RBL

Agreement”).

       31.      According to the Debtors, loans under the RBL Agreement were secured by a

pledge and security agreement, dated September 17, 2018 (“Security Agreement”), entered

between the Prepetition Secured Parties and MDC and other security instruments including

mortgages and account control agreements that granted the Prepetition Secured Parties a security


                                                       8
             Case 19-12269-CSS          Doc 1252      Filed 07/02/20     Page 9 of 14




interest in substantially all of the assets of MDC and its subsidiaries. See Declaration in Support

of First Day Pleadings at 7, No. 19-12269, ECF 49.

       32.     In connection with a cash collateral motion (No. 19-12269, ECF 49) (the “Cash

Collateral Motion”), the Prepetition Secured Parties have asserted that, under the RBL Agreement

and certain other documentation executed therewith (collectively, the “Credit Documents”), the

Debtors and certain affiliated guarantors granted senior security interests in, and continuing, valid,

binding, enforceable and perfected first priority liens, on any interest in any kind of property or

asset, whether real, personal or mixed, tangible or intangible, including cash, securities, accounts

and contract rights. The Prepetition Secured Parties claim, inter alia, a first-priority security

interest in oil and gas leasehold interests, working interests, and associated property rights.

       33.     The security instruments for the RBL Agreement were not filed against the Debtor

Defendant’s real property interests in Reeves County, Texas—and thus the security interests of the

Prepetition Secured Parties were not perfected as to such collateral in that county—until September

25, 2018 (the “Priming Date”).

       34.     Furthermore, as confirmed by a series of orders entered by the Court pursuant to

sections 361(2) and 363(c)(2) of the Bankruptcy Code (collectively, the “Cash Collateral Order”),

the Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective

as of the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Final Cash Collateral Order at 11-15,

No. 19-12269, ECF 1092.

       35.     The post-petition adequate protection liens granted to the Prepetition Secured

Parties are (i) made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii)

provided the same relative priority with post-petition replacement liens granted to “Statutory




                                                  9
             Case 19-12269-CSS         Doc 1252        Filed 07/02/20    Page 10 of 14




Lienholders” (as defined therein) as the underlying prepetition liens of the parties as of the Petition

Date. See id. at 12 & 17.

       36.     Furthermore, paragraphs 4(a) and 4(b) of the Cash Collateral Order do not provide

priming liens to the Prepetition Secured Parties. Both paragraphs expressly provide that the priority

of such adequate protection liens “shall be the same as the relative priorities of the underlying liens

as they existed as of the Petition Date or as perfected subsequent to the Petition Date as permitted

by section 546(b) of the Bankruptcy Code.” Id. at 12-13.

                                   LAW AND APPLICATION

       A.      Relation Back of Priming Liens

       37.     Each Priming Lien has priority over the Security Agreement with regard to any

Specified Property described in Table 1.

       38.     Under Texas law a mineral lien relates back to the date the lien claimant first

provided services.

       39.     Specifically, the Texas Property Code provides: “All material or services that a

person furnishes for the same land, leasehold interest, oil or gas pipeline, or oil or gas pipeline

right-of-way are considered to be furnished under a single contract unless more than six months

elapse between the dates the material or services are furnished.” Tex. Prop. Code § 56.005(b)

(emphasis added).

       40.     Section 56.003 describes the property subject to a mineral lien as including: “(2)

the land, leasehold, oil or gas well, water well, oil or gas pipeline and its right-of-way, and lease

for oil and gas purposes for which the labor was performed . . . [and] other wells and pipelines

used in operations related to oil, gas, and minerals and located on property listed in Subdivision

(2).” Tex. Prop. Code § 56.005(a)(2) & (4).




                                                  10
              Case 19-12269-CSS              Doc 1252        Filed 07/02/20        Page 11 of 14




        41.      Thus, because Texas Property Law contemplates liens developing at the lease or

unit level, the Lien Affidavit Summary references Outstanding Invoices which are secured by

multiple so-called “Collateral Silos.”3

        42.      In light of Tex. Prop. Code § 56.005(b), the information provided in Table 1

evidences the continuity in the work performed and establishes that the Priming Liens relate back

to dates prior to September 25, 2018, giving such Liens priority in relation to the Security

Agreement.

        B.       Summit has Priority ahead of Prepetition Secured Parties for All Leasehold
                 Estates Where Summit Filed a Lien Affidavit and the Relation Back Date
                 Precedes the Priming Date

        43.      Summit disputes the Prepetition Secured Parties’ prepetition and post-petition

security interests insofar as such security interests are asserted to be superior to the valid, fully

perfected, and enforceable Priming Liens of Summit as further described herein.

        44.      Under Texas law, mineral liens encumber the following interests in a debtor’s

properties: (i) the interest of the contracting party and the interest of any mineral property owner

on whose behalf the contracting party contracted, (ii) the interest of identified working interest

owners with a recorded assignment as of the applicable mineral lien inception date; and (iii) the

interest of any working interest owner without a recorded assignment as of the applicable mineral

lien inception date. See Tex. Prop. Code § 56.001 et seq.

        45.      Once secured by filing a lien affidavit and perfected, the inception dates of

Summit’s Liens, including the Priming Liens on the Specified Properties, relate back to the




3
  According to the methodology used by the Debtors’ chief restructuring officer, Ankura Consulting Group, LLC in
creating the Ankura Lien Data, “a Collateral Silo is the Well(s) as to which goods or services were provided by each
Statutory Lien Claimant.” See MDC Energy LLC - Ankura Lien Data Methodology, Ankura Consulting Group, LLC
(June 8, 2020), available at
 https://cases.stretto.com/public/X041/10060/CORRESPONDENCE/1006006092050000000001.pdf,.


                                                        11
              Case 19-12269-CSS         Doc 1252    Filed 07/02/20    Page 12 of 14




commencement of the furnishing of labor and/or materials on the subject leases. See Tex. Prop.

Code § 56.004-005.

        46.     With regard to each Priming Lien, the dates Summit first provided the Services to

the Debtor Defendants in connection with each lease and collateral silo/well is stated in Table 1.

The periods for which Summit continuously provided Services with respect to each Leasehold

Estate is also provided in Table 1.

        47.     Because Summit continuously provided services through the periods described in

Table 1, and Summit properly and timely filed the corresponding Lien Affidavits, the Priming

Liens relate back to the applicable dates of when Summit first provided Services to the Debtor

Defendants.

                                         CLAIM FOR RELIEF

                                   I.    Declaratory Judgment

        48.     Summit incorporates by reference the allegations set forth in the above numbered

as if fully set forth herein.

        49.      This claim for relief arises under the Federal Declaratory Judgment Act, 28

U.S.C.§ 2201 and Bankruptcy Rule 7001(2) and (9).

        50.     As set forth above, Summit has validly and timely recorded the Liens against all

properties described in the Lien Affidavits and the Lien Affidavit Summary.

        51.     Among the Liens described in the Lien Affidavit Summary, the Priming Liens

relate back prior to the Priming Date, and therefore Summit holds secured claims senior to that of

the Prepetition Secured Parties.

        52.     The Non-Priming Liens are also valid and enforceable, even though they may be

inferior to the Security Agreement.




                                               12
              Case 19-12269-CSS        Doc 1252       Filed 07/02/20    Page 13 of 14




        53.      Accordingly, Summit respectfully requests a judgment of this Court declaring (i)

that the Liens are valid, fully-perfected, and timely recorded mineral liens against the Debtor

Defendant’s properties in the principal amount of $471,945.29 and (ii) that the Priming Liens on

the Specified Properties have: (a) inception dates pre-dating the date of filing of the security

interests of the Prepetition Secured Parties and (b) are senior secured claims to the prepetition and

post-petition claims and interests of the Prepetition Secured Parties in the Specified Properties.

                                     II.      Attorneys’ Fees

        54.     Summit incorporates by reference the allegations set forth in the above numbered

as if fully set forth herein.

        55.     In this action to determine that Summit’s mineral liens are valid and enforceable,

Summit is entitled to pre-petition and post-petition attorney’s fees.

        56.     Accordingly, in addition to the relief requested above, Summit respectfully seeks a

judgment awarding reasonably attorneys’ fees incurred by Summit in this proceeding.




                                                 13
            Case 19-12269-CSS         Doc 1252      Filed 07/02/20    Page 14 of 14




                                           PRAYER

       WHEREFORE, Summit respectfully requests that the Court enter judgment in its favor,

grant the declarations and relief requested herein, and for such other and further relief to which

such Summit is justly entitled.


Dated: July 2, 2020                          WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                             /s/ Morgan L. Patterson
                                             Morgan L. Patterson (Del. Bar No. 5388)
                                             1313 North Market Street, Suite 1200
                                             Wilmington, Delaware 19801
                                             Telephone:    (302) 252-4320
                                             Facsimile:    (302) 252-4330
                                             Email:        morgan.patterson@wbd-us.com

                                             and

                                             DORSETT JOHNSON & SWIFT, LLP
                                             Wayne M. Taylor
                                             407 Throckmorton Street, Suite 500
                                             Fort Worth, Texas 76102
                                             Telephone:    (817) 900-8204
                                             Facsimile:    (817) 882-8526
                                             Email:        WTaylor@dorsettjohnson.com

                                             Counsel to Summit Casing Services, LLC




                                               14
